Dismissed and Memorandum Opinion filed December 2, 2004








Dismissed and Memorandum Opinion filed December 2,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01443-CV
____________
 
HENRY P. WU
A/K/A PEM LI WU, SHUN CHIN WE, AND I‑10 COLONY, INC., Appellants
 
V.
 
CHAO KUAN LEE,
LI YANG LEE, LI HSAING CHANG, Appellees
 

 
On Appeal from the
151st District Court
 Harris County, Texas
Trial Court Cause
No. 99-51016 
 

 
M E M O R A N D U M   O P I N I O N
This is an accelerated appeal from an interlocutory order
appointing a receiver.
On November 10, 2003, appellees
filed a motion to dismiss the appeal because the receiver had been
discharged.  On November 18, 2004,
appellants filed a concurrence in the motion to dismiss.  See Tex.
R. App. P. 42.1.  The parties= motion to dismiss is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 2, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.